                                                                                           FILED
                                                                                  2018 Nov-02 PM 02:33
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA

 EDUCATION CORPORATION OF                  )
 AMERICA, VIRGINIA COLLEGE,                )
 LLC, and NEW ENGLAND                      )
 COLLEGE OF BUSINESS AND                   )
 FINANCE, LLC,                             )
                                           )
       Plaintiffs,
                                           )
                                                           Case No.
 v.                                        )
                                                      2:18-cv-01698-AKK
                                           )
 UNITED STATES DEPARTMENT                  )
 OF EDUCATION and BETSY                    )
 DEVOS, in her official capacity as        )
 Secretary of Education,                   )
                                           )
       Defendants.
           PLAINTIFFS’ MOTION TO FILE UNDER SEAL THE
                DECLARATION OF KERENNA JONES

      Plaintiffs Education Corporation of America, Virginia College, LLC and New

England College of Business and Finance, LLC (“ECA” or “Plaintiffs”), by and

through their undersigned counsel, and respectfully move this Court for permission

to file under seal the Declaration of Kerenna Jones and the exhibits thereto, which

are being filed concurrently with Plaintiffs’ response to the Amicus Curiae Brief of

Southern Poverty Law Center, Project on Predatory Student Lending, Gillian Lange,

and Natasha Dover (collectively, "Amici”) in Opposition to Plaintiffs’ Motion for

Preliminary Injunction. In support of this Motion, Plaintiffs state as follows:
   1. The Family Educational Rights and Privacy Act (“FERPA”) protects the

privacy of a student’s educational records, and prohibits the disclosure of such

records absent the student’s consent.

   2. Specifically, FERPA prohibits educational institutions from producing to

third parties or otherwise making public a student’s “personally identifiable

information” that is contained in “education records,” except in limited

circumstances. 34 C.F.R. §§ 99.10, 99.30.

   3. “Personally identifiable information” includes a student’s name as well as any

indirect identifiers “that, alone or in combination, [are] linked or linkable to a

specific student that would allow a reasonable person in the school community, who

does not have personal knowledge of the relevant circumstances, to identify the

student with reasonable certainty.” 34 C.F.R. § 99.3. “Education records” include

any record that directly relates to the student and is maintained by educational

institutions. 34 C.F.R. § 99.3.

   4. One exception under FERPA entitles an institution to disclosure to the court

a student’s education records that are relevant for the institution “to defend itself” in

a civil action brought by that student. 34 C.F.R. § 99.31(9)(iii)(B). However, this

exception does not extend to disclosing to the court or to the public information of

other students who are named or are identifiable but are not parties to a civil action.
   5. In this case, Plaintiffs are submitting the Declaration of Kerenna Jones and

supporting exhibits thereto which identify the names and other personally

identifiable information of certain former students of Virginia College. In addition,

the exhibits supporting the Declaration of Kerenna Jones amount to “education

records” within the meaning of FERPA that contain sensitive and private

information about the same students.

   6. The exception to FERPA that authorizes an institution’s disclosure of a

student’s personally identifiable information contained in education records when

that student initiates a civil action against the institution does not apply in this case

because the relevant students have not brought a civil action against Plaintiffs.

      WHEREFORE, premises considered, Plaintiffs respectfully request that this

Court grant this Motion to File Under Seal the Declaration of Kerenna Jones, and

exhibits thereto, which are being filed concurrently with Plaintiffs’ response to the

Amicus Curiae Brief in Opposition to Plaintiffs’ Motion for Preliminary Injunction.


      Respectfully submitted this the 2nd day of November 2018.

                                         /s/ Ollie A. “Tres” Cleveland, III
                                         Ollie A. “Tres” Cleveland, III
                                         J. Leland Murphree
                                         Ryan D. Thompson
                                         Maynard, Cooper & Gale, P.C.
                                         1901 Sixth Avenue North,
                                         Suite 2400
                                         Regions/Harbert Plaza
Birmingham, AL 35203
Telephone: (205) 254-1000
Facsimile: (205) 254-1999

and


Stuart M. Brown (pro hac vice)
DLA Piper LLP (US)
1201 N. Market Street, Suite 2100
Wilmington, DE 19801
Telephone: (302) 468-5700
Facsimile: (302) 778-7913

Benjamin S. Boyd (pro hac vice)
DLA Piper LLP (US)
500 Eighth Street, NW
Washington, DC 20004
Telephone: (202) 799-4000
Facsimile: (202) 799-5000

Attorneys for Plaintiffs
                          CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of Court
using the CM/ECF system on this the 2nd day of November 2018, which will send
e-mail notification to all counsel of record.


                                        /s/ Ollie A. “Tres” Cleveland, III
                                        Ollie A. “Tres” Cleveland, III
